El Juez Asociado Señor Pérez Pimentel
emitió la opinión del tribunal.
Durante el año 1947 el ingeniero-contratista Javier Ze-queira formalizó varios contratos con la Universidad de Puerto Rico para la construcción de la Escuela de Artes In-dustriales, cuyas obras realizó el indicado contratista con-forme a lo convenido. Al formalizarse estos contratos, el in-geniero Zequeira, contrario a la costumbre seguida por todo in-geniero-contratista, no incluyó en los estimados que sirvieron de base a las cotizaciones que hizo y que fueron aceptadas por -la Universidad para la realización de dichas obras, los arbi-trios que por concepto de los ameritados contratos venía obligado a pagar conforme lo disponía la sección 16, párrafo 4, de la Ley de Rentas Internas de Puerto Rico, así como tam-poco la contribución del 1/1000 del montante de los contratos que ingresa en los fondos del Colegio de Ingenieros de Puerto Rico. Esto se debió a que la Universidad sostenía que siendo ella una corporación pública, el contratista no venía obligado a pagar esos arbitrios. Sin embargo, los contratos se firma-ron bajo el entendido de que en el evento de que el contratista tuviera que pagar dichas contribuciones, la Universidad ab-sorbería el peso de las mismas. El contratista dió comienzo a las obras continuando su desarrollo hasta que a principios de diciembre de 1947 la Universidad le informó que el Auditor de Puerto Rico se negaba a autorizarle pagos en considera-ción al trabajo realizado hasta entonces, mientras no pagara *340los arbitrios y contribuciones a que antes se han hecho refe-rencia. Previa notificación a la Universidad, el contratista paralizó las obras y se dispuso a recurrir a los tribunales a menos que se resolviera que no había que pagar las contribu-ciones o que de pagarse éstas por él, se reconociera, en tal caso, la validez del entendido, respecto al pago de dichas con-tribuciones, a que habían quedado sujetos los contratos. El Consejo Superior de Enseñanza fué convocado a una reunión en Fortaleza con el entonces Gobernador de Puerto Rico, y con asistencia del Auditor, Rafael de J. Cordero. Prevaleció en dicha reunión el criterio de que el contratista venía obligado al pago de las contribuciones antes dichas, según alegaba el Auditor. Sin embargo, en esa misma reunión la Universidad de Puerto Rico, a través de su Rector y otros miembros del Consejo Superior de Enseñanza reconoció y ratificó una vez más que ella venía obligada a absorber el peso de dichas con-tribuciones y al efecto convinieron en que el contratista pa-garía las contribuciones y luego su importe le sería reembol-sado por la Universidad. En. consideración a este compro-miso el contratista pagó en enero de 1948, la cantidad de, $17,150.16 por concepto de tales contribuciones y continuó el cumplimiento de los contratos. En octubre del mismo año, la Universidad le envió al Auditor de Puerto Rico el “voucher'’ número 2990 por la cantidad de $17,150.16 cubriendo el reem-bolso antes referido pero dicho funcionario se negó a impar-tirle su aprobación, tanto en esa ocasión como en ocasiones posteriores. Finalmente, en apelación, el Gobernador de Puerto Rico sostuvo la decisión del Auditor. La Universi-dad ha reconocido siempre, a través de actos oficiales y expre-sos, el derecho del contratista a recobrar los $17,150.16 como una cuestión contractual pero el Auditor de Puerto Rico se negó siempre a darle curso a los correspondientes comproban-tes de pago.
En junio de 1951 el contratista Zequeira inició una acción ante el Tribunal de Distrito de Puerto Rico, Sección de San *341Juan, contra la Universidad de Puerto Rico, en cobro de la ameritada suma de $17,150.16. Rafael de J. Cordero, en su carácter de Auditor de Puerto Rico, solicitó y obtuvo inter-vención en dicha acción, como demandado. Tanto la Univer-sidad como el Auditor contestaron aceptando las alegaciones esenciales de una demanda enmendada en la cual se exponen sustancialmente los hechos que dejamos relatados. Como de-fensa el interventor alegó que el convenio celebrado entre la Universidad y el demandante, obligándose aquélla a absorber el peso de las contribuciones que debía éste pagar, carece de efecto o valor legal alguno; que la demanda no aduce hechos constitutivos de causa de acción; que la corte carece de juris-dicción, y que de tener razón el demandante, éste viene obli-gado a pagar el arbitrio sobre el montante de dichos arbitrios ya que dicha suma será parte del montante del contrato.
Previa solicitud al efecto, la corte a quo dictó sentencia por las alegaciones a favor del demandante y condenó a la Uni-versidad de Puerto Rico a pagarle la suma reclamada más $2,000 para honorarios de abogado y las costas. Esta sen-tencia fué dictada el día 18 de febrero de 1953 y notificada a las partes el día 26 del mismo mes y año. En 30 de marzo de 1953, el interventor apeló de dicha sentencia para ante este Tribunal. La Universidad de Puerto Rico no ha apelado.
El demandante-apelado presentó ante este Tribunal una moción solicitando la desestimación de la apelación inter-puesta por el interventor. Declaramos sin lugar dicha mo-ción sin perjuicio de que la misma se reprodujera al someterse el caso en los méritos. Así lo ha hecho el demandante-ape-lado, y como en dicha moción se ataca la jurisdicción de este Tribunal para conocer del recurso, procede disponer previa-mente de ella.
El demandante-apelado basa su moción de desestimación en la nulidad del escrito de apelación. Arguye que el compa-reciente en dicho escrito, Rafael de J. Cordero, en su carácter de Auditor de Puerto Rico y como interventor, no era la parte *342o funcionario con derecho a interponer el recurso de apelación. A nuestro juicio tiene razón. Veamos.
Para la fecha del inicio de este pleito, Rafael de J. Cordero desempeñaba el cargo de Auditor de Puerto Rico provisto por el extinto Artículo 20 de nuestra anterior Carta Orgánica (Ley Jones). Entre las facultades del Auditor estaban la de examinar, ajustar, decidir, fiscalizar y liquidar todas las cuentas y reclamaciones pertenecientes a las rentas e ingresos de cualesquiera fuentes del Gobierno de Puerto Rico, y la de examinar, fiscalizar, y liquidar de acuerdo con la ley y los reglamentos administrativos, todos los gastos de fondos y de propiedad perteneciente al Gobierno de Puerto Rico o a cuales-quiera de sus ramas. Además era su deber llamar la aten-ción de los debidos funcionarios administrativos hacia aquellos gastos que a su juicio fueran extravagantes, excesivos, inne-cesarios o irregulares. Su jurisdicción sobre las cuentas y sobre todos los comprobantes o expedientes correspondientes a las mismas, era exclusiva. Artículo 20, anterior Ley Jones. Amparándose en estas disposiciones legales Cordero solicitó y obtuvo intervención en este pleito, porque según alegaba, “en su carácter de Auditor de Puerto Rico, es el llamado a velar porque los desembolsos de fondos de El Pueblo de Puerto Rico se hagan ajustándose a los estrictos términos de la ley:”
Ahora bien, la sentencia en este caso fué dictada por la corte a quo el día 18 de febrero de 1953 y notificada a las partes el día 26 del mismo mes y año. En 30 de marzo de 1953, el interventor, Auditor de Puerto Rico, archivó su es-crito de apelación. Para esta fecha ya el cargo de Auditor de Puerto Rico había sido abolido y el interventor señor Cor-dero había cesado como, tal funcionario y se había convertido por nombramiento en Contralor de Puerto Rico. Este nuevo cargo fué creado por el Artículo III, Sección 22 de la Consti-tución del Estado Libre Asociado de Puerto Rico, en vigor desde julio 25 de 1952. Dicha Constitución creó también en *343su Artículo IV, Sección 6, el cargo de Secretario de Hacienda. Las funciones del antiguo Auditor fueron fraccionadas en dos partes. Una de dichas partes se encomendó al Contralor.y la otra al Secretario de Hacienda. “El Contralor — dispone la Constitución — fiscalizará todos los ingresos, cuentas y de-sembolsos del Estado, de sus agencias e instrumentalidades y de los municipios, para determinar si se han hecho de acuerdo con la ley.” Artículo III, Sección 22 de la Constitu-ción y Ley núm. 9 de 24 de julio de 1952 ((2) pág. 17). De suerte que la misión fiscalizadora del Contralor comienza des-pués que los ingresos, cuentas y desembolsos han sido hechos. En cambio las funciones referentes a la pre-intervención, exa-men y supervisión de los ingresos y gastos públicos, que anti-guamente desempeñaba el Auditor de Puerto Rico, pasaron al Secretario de Hacienda. Ley núm. 10 de 24 de julio de 1952 ((2) pág. 23). Es evidente, por tanto, que el Contralor no puede intervenir en las funciones que la ley ha asignado al Se-cretario de Hacienda, ni puede tener interés alguno en las mis-mas. Siendo ello así, para la fecha del archivo del escrito de apelación, carecía el Contralor de interés alguno en el litigio. Correspondía más bien al Secretario de Hacienda hacer la decisión respecto a si el fallo del tribunal a quo debía ser aca-tado o apelado. De decidirse por esto último, debió obtener oportunamente, esto es, antes de que venciera el término para apelar,!1) la correspondiente sustitución de partes a tenor con lo dispuesto en la Regla 25 (d) de las de Enjuiciamiento Civil.!2)
*344Eir apoyo de su contención el demandante-apelado cita el caso de Davis v. Preston, 280 U. S. 406, 74 L. ed. 514. (3)
Extractamos de dicho caso:
“Dentro de los tres meses señalados Davis, que se describía a sí mismo como Agente Federal, y la compañía aseguradora, soli-citaron de este Tribunal la revisión por certiorari, y su petición fué concedida.
“Aparece ahora que al presentarse la petición Davis había dejado de ser Agente Federal y había sido sustituido en el cargo por Andrew W. Mellon, de ese modo haciendo la sentencia no ej e-cutable contra Davis y posible de ser satisfecha tan sólo después de 1a, sustitución de su sucesor Mellon. Por consiguiente, Davis no estaba entonces en posición para quejarse de la sentencia o para invocar su revisión por este Tribunal. Todo derecho y dis-creción para hacer cualquiera de las dos cosas había pasado a su sucesor en el cargo. Florida ex re. Wailes v. Croom, 226 U. S. 309; Taylor v. Savage, 1 How. 282; Dolan v. Jennings, 139 U. S. 385, 387; McClane v. Boon, 6 Wall. 244.
“De lo que se colige que la petición de Davis fué impróvida-mente concedida y debe ser denegada. El hecho de que la com-*345pañía aseguradora se uniera en la petición no puede alterar el resultado. Aun cuando a la compañía se le declaró responsable en costas en las dos cortes de apelaciones, ese aspecto de la sen-tencia confirmatoria no es motivo de queja alguna. Tampoco ello permite a la compañía a quejarse de la sentencia en otros particulares. Smith v. Indiana, 191 U. S. 138, 149-150.
“Se presenta añora un moción por Andrew W. Mellon, como Agente Federal, para que se sustituya a Davis por él en estos pro-cedimientos. Pero la moción deberá denegarse. La sucesión en el cargo, según aparece ahora, ocurrió antes de que se hiciera esfuerzo alguno para obtener una revisión en este Tribunal. Luego de haber sido sustituido en el cargo, Davis estaba comple-tamente separado del mismo y sin derecho alguno a invocar tal revisión o para ejercer autoridad o discreción alguna a ese respecto. Por tanto, su petición no debe ser considerada. El término dentro del cual tal revisión puede ser invocada está limi-tado por estatuto y tal término ha expirado con creces. El con-ceder la moción en estas circunstancias sería soslayar el estatuto de limitación y sujetar a la parte victoriosa en las cortes del Estado a incertidumbres y molestias que la limitación se pro-pone impedir.
“Los preceptos referentes a sustitución que se adicionaron a la sección 206 de la Ley de Transportación de 1920 por la Ley de 3 de marzo de 1923, c. 233, 42 Stat. 1443, se citan en apoyo de la moción. Pero aun cuando se les interprete liberalmente, como probablemente deben serlo, no revelan el propósito bien (a) de permitir a un anterior Agente Federal invocar la revisión por este Tribunal de una sentencia que no le concierne legalmente a él, o ya (6) de modificar o ampliar el término prescriptivo esta-tutario para invocar el poder de revisión de este Tribunal.”
Véase al mismo efecto, Nudelman v. Globe Varnish Co., 312 U. S. 690, 95 L. ed. 1126.
El interventor-apelado arguye que el caso de Davis v. Preston, supra, no es de aplicación al de autos porque en dicho caso el funcionario que apeló ya había cesado totalmente como funcionario público, mientras que aquí Cordero ha continuado como funcionario público. No estamos conformes. Ya he-mos visto que si bien Cordero desempeña y desempeñaba el cargo de Contralor para la fecha en que interpuso este recurso *346de apelación,, las facultades, deberes y atribuciones que como Auditor de Puerto Rico le dieron base para intervenir en el litigio, fueron transferidas al Secretario de Hacienda.!4) Por lo tanto, .aunque Cordero continúa siendo un funcionario público, carece de interés en este litigio, al igual que cualquier otro funcionario público, que no sea el Secretario de Hacienda. Siendo ello así, es de aplicación el principio sostenido.en el caso de Davis, y debemos, en su consecuencia, declarar con lugar la moción del demandante-apelado y desestimar el re-curso por falta de jurisdicción.
El Juez Asociado Sr. Belaval no intervino.

(1) No se trata aquí de una apelación interpuesta por un funcionario con interés en la misma, que luego cesa o sus funciones son transferidas a otro. En tal caso procedería la sustitución. Véase la Regla 17 de nuestro Reglamento y Stitzel-Weller Distillery v. Wickard, 118 F.2d 19.


(2) Dicha Regla dispone:
“(d) Funcionarios Públicos; Muerte o Separación del Cargo. — Cuando un funcionario público de cualquier agencia gubernativa fuese parte en una acción y mientras estuviere pendiente falleciere, renunciare o de cual-quier otro modo cesare en el desempeño de su cargo, la acción podrá conti-nuarse por o contra su sucesor.”


(3)Las disposiciones pertinentes de la Ley de Transportación de 1920, según fué enmendada en 1933, a que se refiere ese caso disponen lo siguiente:
“ (h) Las acciones, los pleitos, procedimientos y las reclamaciones de compensación, de la índole descrita en los incisos (a), (o), o (d), debida-mente comenzados dentro del período de limitación prescrito, y pendientes a la fecha en que este inciso entre en vigor, no quedarán abolidos por ra-zón del fallecimiento, expiración del término del cargo, retiro, renuncia o remoción del cargo del Director General de Ferrocarriles o del agente designado bajo el inciso (a), mas (no obstante las disposiciones de la Ley titulada ‘Ley para Impedir la Abolición de ciertas acciones’, aprobada el 8 de febrero de 1899), se podrán seguir tramitando hasta sentencia, decreto o adjudicación final sustituyendo al agente designado por el Presidente que entonces estuviere en el cargo, en cualquier tiempo antes de que se satisfa-gan tal sentencia, decreto o adjudicación final. Tampoco ninguna acción, pleito u otro procedimiento hasta ahora instado o que en lo sucesivo se instare por cualquier funcionario u oficial públicos, en su capacidad oficial, para hacer efectivo el, o compeler al, cumplimiento de una obligación que surgida fuera del control Federal se adeude a o devengue por los Estados Unidos quedará abolido por razón del fallecimiento, renuncia, retiro o remo-ción del cargo de tal funcionario u oficial, sino que tal acción, pleito u otro procedimiento podrá (no obstante las disposiciones de dicha ley de 8 de febrero de 1899) seguirse tramitando hasta sentencia, decreto o adjudica-ción final, sustituyendo al sucesor en el cargo, en cualquier tiempo antes de que se satisfaga cualquiera de tales sentencia, decreto o adjudicación final.”


(4)No estamos resolviendo ahora que el Auditor de Puerto Rico tenía derecho a intervenir en esta acción. Así lo hemos presumido en vista de que esta cuestión no ha sido suscitada por el demandante-apelado.